DETAILED ACTION
This Office Action is in response to Application filed May 7, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group I and Species 2 drawn to the embodiment shown in Fig. 3 of current application, claims 6-12, in the reply filed on November 29, 2021 is acknowledged.  The traversal is on the grounds that “the Requirement has not presented evidence that there would be undue burden of search”, that “The Requirement has not presented supporting reasons for these conclusions as required for a proper restriction requirement”, and that “the Examiner has not identified that the Species are in a different class/subclass; on the contrary, they have been classified the same.”  This is not found persuasive because (a) Applicants are confused between “evidence” and “reasons”, and the Examiner already provided reasons for the restriction in the Restriction Requirement mailed October 1, 2021, (b) Applicants’ cited MPEP section does not stipulate that the Examiner should provide a substantiating evidence for the restriction requirement, either, (c) species restriction is not based on classification as the Examiner noted in the Restriction Requirement mailed October 1, 2001, but rather species restriction is based on materially distinct feature between species, and (d) Applicants did not provide any evidence that the two species are obvious variants from each other.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 6 and 12, it is not clear what the claimed detector refers to, what it does, how the detection is carried out, and especially what the claimed source, drain and gate do, because (a) Applicants claim that “the position of the gate opening region does not affect detection performance” in claim 12, (b) however, if the claimed source, drain and gate are used as a source, drain and gate of the claimed detector, the position of the gate opening region, which determines the relative location of the gate with respect to the source and drain, should control the electrical and electronic characteristics of the claimed detector, and hence detection performance of the claimed detector, albeit small, rather than the detection performance not being affected by the position of the gate opening, and (c) therefore, it appears that the claimed source, drain and gate would not be used as a source, drain and gate of the claimed detector, and in this case, it is not clear how the detector functions properly, and claims 6 and 12 may 
(2) Regarding claim 6, it is not clear what the limitation “a two-dimensional electron gas (2DEG) existing at an interface of the thin barrier heterojunction (emphasis added)” recited on lines 5-6 suggests, because (a) when two distinct GaN-based semiconductor materials such as GaN and AlGaN form a heterojunction combinatorially, a 2DEG is formed inside a layer that has a lower band gap rather than “at an interface” of the two distinct GaN-based semiconductor materials, and (b) therefore, it is not clear whether the limitation cited above suggests that the density of the 2DEG is so extremely large that some electrons of the 2DEG can also be observed and detected “at an interface” of the thin barrier heterojunction.
(3) Also regarding claim 6, it is not clear what the limitation “a material capable of having a catalytic reaction with a gas and forming a Schottky contact with the thin barrier layer” recited on lines 16-18 suggests, because (a) it is not clear what the phrase “capable of” refers to, (b) it is not clear whether the material has a catalytic reaction with the unspecified gas and forms the Schottky contact with the thin barrier layer, or the material may have a catalytic reaction with the unspecified gas and may form the Schottky contact with the thin barrier layer only under certain circumstances, and (c) in other words, it is not clear whether the claimed material forms the Schottky contact with the thin barrier layer in the claimed detector, while having the catalytic reaction with the unspecified gas for the detector.
(4) Further regarding claim 6, it is not clear what “a gas” recited on line 17 refers to, because (a) Applicants do not simply claim “a gas”, but rather claim that the 
Claims 7-12 depend on claim 6, and therefore, claims 7-12 are also indefinite.
(5) Regarding claim 9, it is not clear what the word “therefrom” recited on line 3 refers to, because when the gate is a multilayer metal film, Pt, IrPt, PdAg, Au, Pd, Cu, Cr or Ni constituting the claimed monolayer film of the gate does not exist.
(6) Regarding claim 10, it is not clear how the thin barrier layer has a thickness of 0 in the range of “0-10 nm” as recited on line 5.
(7) Regarding claim 12, it is not clear what the limitation “the position of the gate opening region does not affect detection performance” refers to, because (a) Applicants do not specifically claim what the detector detects under what circumstances, and (b) it is not clear what the “detection performance” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claims 6-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ren et al. (US 2011/0088456)
In the below prior art rejection, the claim limitations “passivation”, “source”, “drain”, “gate”, “protective” and other functional languages specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 6-12, Ren et al. disclose a detector (Fig. 4) based on a gallium nitride-based enhancement-mode device, comprising: a substrate (Substrate); a thin barrier heterojunction (composite structure of GaN and AlGaN) epitaxial on the substrate ([0027]) and comprising from bottom to top a GaN buffer layer (GaN) and a thin barrier layer (AlGaN), because Applicants do not specifically claim how thin the barrier layer should be to be referred to as “a thin barrier layer”, a two-dimensional electron gas (2DEG) existing at an interface of the thin barrier heterojunction, which is below top surface level of three Ohmic metals) formed on the thin barrier heterojunction, which is directed to an intended use as discussed above, and comprising several spaced apart opening regions (openings for three Ohmic metals and two Oxides + Pt), the opening regions comprising a source opening region (region of one of three Ohmic metals), which is directed to an intended use as discussed above, a drain opening region (region of another of three Ohmic metals), which is also directed to an intended use as discussed above, and a gate opening region (region of one of two Oxides + Pt), which is also directed to an intended use as discussed above; a source (one of three Ohmic metals) formed in the source opening region, which is directed to an intended use, and in contact with the thin barrier layer (AlGaN) at its bottom; a drain (another of three Ohmic metals) formed in the drain opening region, which is also directed to an intended use as discussed above, and in contact with the thin barrier layer at its bottom; a protective layer (top portion of SiNx above top surface level of three Ohmic metals) formed on the source, the drain and the passivation layer; and a gate (composite structure of Oxide and Pt) filled in the gate opening region, which is directed to an intended use as discussed above, and extending onto or toward the protective layer (top portion of SiNx above top surface level of three Ohmic metals), the gate in contact with the thin barrier layer (AlGaN) at its bottom and having a material (Pt or composite material of Oxide and Pt) capable of having a catalytic reaction with a gas, because (a) this limitation is indefinite as discussed above under 35 USC 112(b) rejections, and (b) Pt is a well-known catalyst for a certain chemical reaction, and forming a Schottky contact with the thin barrier layer, because the composite material of inherently affected by the H concentration of the hydrogen-containing gas, leading to a change in a concentration of a two-dimensional electron gas, and further a change in a current between the source and the drain, which is directed to an intended use (claim 8), the gate (Pt or composite structure of Oxide and Pt) is a monolayer film formed by any selected from: Pt, IrPt, PdAg, Au, Pd, Cu, Cr or Ni, or a multilayer metal film formed by any combination selected therefrom, which is indefinite as discussed above under 35 USC 112(b) rejections (claim 9), the thin barrier layer (AlGaN) is formed by a material of Al(In, Ga)N, comprising any selected from: an AlGaN or AllnN ternary alloy layer, or an AllnGaN quaternary alloy layer; and/or the thin barrier layer has a thickness of 0-10 nm (claim 10), wherein: when the thin barrier layer (AlGaN) is an AlGaN ternary alloy layer, an Al composition is fixed and is between 0% and 100%, because Ren et al. do not disclose varying the Al composition of the AlGaN layer, or the Al composition gradually decreases from y1% down to x1%, along from the bottom to the top of the thin barrier layer, where x1 and y1 are between 0 and 100; when the thin barrier layer is an AllnN ternary alloy layer, the Al composition is fixed and is between 75% and 90%, or the Al composition gradually decreases from y2% down to x2%, along from the bottom to the top of the thin barrier layer, where x2 and y2 are between 0 and 100; or when the thin barrier layer is an AllnGaN quaternary alloy layer, the respective composition of Al, In, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ram (US 10,905,346)
Ram et al. (US 10,912,474)
Vitushinsky et al. (US 9,675,262)
Lee et al. (US 10,585,092)
Moon et al. (US 7,403,113)
Kikkawa (US 7,002,189)
Ohki et al. (US 8,969,919)
Makiyama (US 8,587,092)
Ren et al. (US 9,366,645)
Gu et al. (US 9,470,650)
Ohki et al. (US 8,389,351)
Ohki (US 8,598,571)
Sheppard et al. (US 9,429,573)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K./Primary Examiner, Art Unit 2815                                              /JAY C KIM/                                                                                     Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                                   February 23, 2022